Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-15-00119-CV

                              IN THE INTEREST OF A CHILD

                  From the 229th Judicial District Court, Duval County, Texas
                                  Trial Court No. DC-14-81
                         Honorable Ana Lisa Garza, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE PULLIAM

        In accordance with this court’s memorandum opinion of this date, the judgment of the trial
court is AFFIRMED. It is ORDERED that Appellees recover the costs of appeal from Appellants.

       SIGNED October 28, 2015.


                                                _____________________________
                                                Karen Angelini, Justice